COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                  §

                                                  §
  IN RE:                                                          No. 08-19-00234-CV
                                                  §
  RALPH NICHOL, JR.,                                        AN ORIGINAL PROCEEDING
                                                  §
  Relator.                                                          IN MANDAMUS
                                                  §

                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Angie Juarez Barill, Judge of the 346th District Court of El Paso County, Texas,

and concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore order the trial court to vacate its order of September 13, 2019, in accordance with the

opinion of this Court. The writ of mandamus will not issue unless Respondent fails to comply

with this opinion within a reasonable period of time.

       IT IS SO ORDERED THIS 20TH DAY OF SEPTEMBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Palafox, J., Barajas, C.J. (Senior Judge), and Larsen, J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment
Larsen, J. (Senior Judge), sitting by assignment